On August 6, 1906, the plaintiff in error, Lizzie B. McNeal, as payee, sued defendants in error, P. S. Nagle and Angie Nagle, his wife, in the probate court of Kingfisher county, as makers, on a promissory note, for $145, dated January 21, 1905, payable in one year thereafter. By unverified answer *Page 522 
defendants pleaded a general denial and want of consideration. There was trial to the court and judgment for defendants, in effect sustaining their plea, and plaintiff brings the case here.
The judgment is neither contrary to law nor to the evidence, as assigned. There were but two witnesses. Nagle, to support his plea, testified that while United States marshal of that district it was his custom to issue marshal's certificates to his deputies for services rendered; that these certificates evidenced an indebtedness subject to approval by the Department of Justice; that before that time numbers of them were sold; that one Severns, and a brother of plaintiff, bought a lot of them with funds furnished by the brother, and, thereafter, and while they were subject to approval, forced him to take them up by the execution of a note for some $500; that some of the certificates were afterwards paid and the note correspondingly reduced; that those remaining unpaid represented the amount for which the note sued on was given. To meet this the brother of plaintiff swore positively the other way, but as the court found for defendants, and there is evidence reasonably tending to support the judgment, the same is affirmed.
All the Justices concur.